285 F.2d 528
UNITED STATES of America, Appellee,v.Riddick BROWN, Appellant.
No. 8205.
United States Court of Appeals Fourth Circuit.
Argued Jan. 6, 1961.Decided Jan. 9, 1961.

Len Holt, Norfolk, Va.  (Joe Jordan and Ed Dawley, Norfolk, Va., on the brief), for appellant.
Shanley Keeter, Asst. U.S. Atty., Richmond, Va.  (mjoseph S. Bambacus, U.S. Atty., Richmond, Va., on the brief), for appellee.
Before SOBELOFF, Chief Judge, HAYNSWORTH, Circuit Judge, and HUTCHESON, District Judge.
PER CURIAM.


1
The defendant, convicted of theft of government property, complains of the court's charge.  He says that the court emphasized the elements of the offense, particularly by defining the element of asportation.  The District Judge was required to do so, and his definition of asportation was extremely pertinent in light of the emphasis by the defense upon the fact that the property had not been removed from the Navy Yard.


2
There is no contention that the charge was in any way incorrect.  We have reviewed the entire charge and find it to be fair, balanced and unobjectionable.


3
Affirmed.